DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US2019/38229.  For applications filed under 371, PCT rules for lack of unity apply.

Interview Summary
2.	The Lack of Unity of Invention and Election of Species Requirement was discussed with Attorney Craig Randall on 5/2/2022.

Requirement for Unity of Invention
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Groups I-X. Claims 48-64, drawn to a bioactivatable polypeptide drug construct comprising, in an N- to C-terminal direction (D1-D2-D3): 1) a functional moiety D1 domain (“D1”), 2) a bioactivatable moiety D2 domain (“D2”), and 3) a concealing moiety D3 domain (“D3”); wherein the functional D1 domain is selected from the group consisting of a D1 domain that functions to target the bioactivatable moiety to the intended site of therapy, a D1 domain that functions to target the bioactivatable moiety to the intended site of therapy and extend the half-life of D2, and a D1 that functions to target and retain the bioactivatable moiety at the intended site of therapy; and wherein D3 is capable of concealing the functional activity of D2 until activated at the intended site of therapy.
  
Groups XI-XX. Claim 65, drawn to a method of treating a disorder in a subject, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a bioactivatable polypeptide drug construct comprising, in an N- to C-terminal direction (D1-D2-D3): 1) a functional moiety D1 domain (“D1”), 2) a bioactivatable moiety D2 domain (“D2”), and 3) a concealing moiety D3 domain (“D3”); wherein the functional D1 domain is selected from the group consisting of a D1 domain that functions to target the bioactivatable moiety to the intended site of therapy, a D1 domain that functions to target the bioactivatable moiety to the intended site of therapy and extend the half-life of D2, and a D1 that functions to target and retain the bioactivatable moiety at the intended site of therapy; and wherein D3 is capable of concealing the functional activity of D2 until activated at the intended site of therapy, wherein the disorder is selected from the group consisting of cancer, an autoimmune disease, an inflammatory disease, and a virus infection.

Group XXI. Claims 66-67, drawn to a bioactivatable polypeptide drug construct comprising, in an N-to C-terminal direction (D3-D2-D1): 1) a concealing moiety D3 domain (“D3”), 2) a bioactivatable moiety D2 domain (“D2”), and 3) a functional moiety D1 domain (“D1”), wherein the functional D1 domain is selected from the group consisting of a D1 domain that functions to target the bioactivatable moiety to the intended site of therapy, a D1 domain that functions to target the bioactivatable moiety to the intended site of therapy and extend the half-life of D2, and a D1 that functions to target and retain the bioactivatable moiety at the intended site of therapy; and wherein D3 is capable of concealing the functional activity of D2 until activated at the intended site of therapy.

NOTE: Group I encompasses the bioactivatable polypeptide drug construct comprising an IL-2 D1 domain, Group II encompasses the bioactivatable polypeptide drug construct comprising an IL-4 D1 domain, etc. Each of Groups I-X, encompasses a cytokine as set forth in claim 52.
Similarly, with respect to Groups XI-XX, drawn to a method of treating a disorder in a subject with bioactivatable polypeptide drug construct, each of Groups XI-XX, encompasses a method of treatment with the bioactivatable polypeptide drug construct of Groups I-X, respectively. 


4.	The inventions listed as Groups I-XXI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
WO 2017/156178 A1 teaches a bioactivatable polypeptide drug construct comprising, in an N-to C-terminal direction(D1-D2-D3):
1) a tissue or disease site targeting moiety D1 domain ("D1"),
2) a bioactivatable moiety D2 domain ("D2"), and
3) a concealing moiety D3 Domain ("D3"); wherein D1 functions to target the bioactivatable moiety to the intended site of therapy; and wherein D3 is capable of concealing the functional activity of D2 until activated at the intended site of therapy (Abstract; Figure 3; para[0012]; para[0018]; para[00329]). Figure 3 shows the N-to-C terminal direction of parts D1-D3 wherein D1 is anti-EGFR D12 sdAb, D2 is anti-CD3 scFv2 VL, D3 is VHi. 
Thus, the product of Group XXI lacks a special technical feature over the prior art as the references teaches a product as recited in Group XXI. The Groups thus lack unity of invention over the prior art.  

5.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 

Species Election I
6a.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of D3 domain are as follows: 
a protein, a peptide, a DNA fragment, an RNA fragment, a polymer, an antibody, and an antibody fragment, and a cognate receptor/binding partner. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 56 encompasses the species. 
The following claim(s) are generic: 48-55, and 57-65. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different D3 domains are structurally and functionally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Species Election II
6b.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of constructs are as follows: 
SEQ ID NOs: 25-43, 162-165, 169-174, 180-181, 49-65, 150-155, 179, and 128-146.
NOTE: Applicant is required to elect one specific SEQ ID NO:, e.g. SEQ ID NO:40, related to the cytokine moiety D1 domain.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claims 61-63 encompass the species. 
The following claim(s) are generic: 48-60, and 64-65. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different sequences are structurally different and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Species Election III
6c.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of disorders are as follows: 
cancer, an autoimmune disease, an inflammatory disease, and a virus infection.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 
The claims are deemed to correspond to the species listed above in the followingmanner: 
Claim 65 encompasses the species. 
The following claim(s) are generic: none.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  the different disorders are caused by different agents, and have different symptoms and treatments, and thus lack unity of invention as they do not relate to a single inventive concept. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646